Citation Nr: 1536739	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome, prior to June 11, 2012.

2.  Entitlement to a rating higher than 30 percent for irritable bowel syndrome, from June 11, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1986 to May 1989 and additional service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2012 rating decision, the RO granted an increased evaluation of 30 percent for irritable bowel syndrome, effective June 11, 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeals period.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes the Veteran has asserted his service-connected disabilities affect his ability to work.  See April 2015 statement.  As such, the Board finds that the record raises a claim for TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The Board notes that this appeal originally included entitlement to service connection for a left ankle disorder, a left lower extremity neurological disorder, and residuals of priapism.  These issues were granted in a July 2015 rating decision, and as such, are no longer on appeal.

The issues of entitlement to a right shoulder disorder, a sinus disorder, sleep apnea, allergies, residuals of surgery to right shoulder and arthritis due to trauma, have been raised by the record in a July 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In August 2014, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2014 Board Remand, the RO was instructed to obtain the Veteran's vocational rehabilitation file and associate it with the claims file.  It does not appear that any action was taken to obtain these records.  On remand, the Veteran's vocational rehabilitation file should be obtained and associated with the claims file.

Additionally, the Board notes that the RO was instructed to afford the Veteran a VA examination to determine the current severity of his irritable bowel syndrome.  The examiner was to provide evidence as to the severity of the Veteran's disability to allow the Board to rate the disability under all applicable rating criteria.  Although the Veteran was afforded a VA examination in June 2015, the Board finds this examination insufficient to properly rate the Veteran under alternate Diagnostic Codes. 

The Veteran is currently receiving the highest disability rating available, 30 percent, under the diagnostic criteria for irritable bowel syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Therefore, additional diagnostic codes will be considered to determine if his symptoms warrant an increased rating.  

Under Diagnostic Code 7323, for ulcerative colitis, a rating of 60 percent is warranted when there is severe ulcerative colitis with numerous attacks a year and malnutrition, with health only fair during remissions.  Similarly, under Diagnostic Code 7346, for hiatal hernia, a rating of 60 percent is warranted when there is pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

During the June 2015 VA examination, it was noted that the Veteran had irritable bowel syndrome and self-limiting colitis.  He had daily symptoms of diarrhea, cramps and occasional bleeding, and had more or less constant abdominal distress.  Despite the Veteran's previous statements, it was noted that the Veteran's intestinal disorder did not affect his ability to work.  Although it was noted that the Veteran experienced bleeding, no laboratory testing was conducted to determine if the Veteran suffers from anemia.  

The Board finds the June 2015 VA examination is inadequate for rating purposes.  A remand is necessary to afford the Veteran a VA examination that provides the evidence needed to properly rate the Veteran's disability under all applicable diagnostic codes.

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty with employment due to his service-connected disabilities.  See April 2015 statement.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  The AOJ should pursue further development of the Veteran's employment history, and should obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Associate the Veteran's VA vocational rehabilitation file with the claims file.  If the records cannot be located or no such records exist, a memorandum of unavailability must be associated with the claims file.

4.  Afford the Veteran a VA examination to determine the current severity of his irritable bowel syndrome.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323, 7346.  

The examiner must indicate whether the Veteran has malnutrition, anemia, and whether his health is only fair during remissions, or if his symptoms are productive of severe impairment of health.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

5.  If the Veteran decides to pursue a TDIU claim, ask the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment or the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.

6.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

7.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).
 
8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

9.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

